Citation Nr: 0014544	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for oat cell carcinoma of 
the lung secondary to exposure to Agent Orange, or some other 
herbicide, during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for oat cell carcinoma of 
the lung secondary to exposure to Agent Orange, or some other 
herbicide, during service.


FINDING OF FACT

The veteran was last exposed to herbicides on January 29, 
1967; the claims file contains the competent medical opinions 
of two physicians who indicate that the veteran's oat cell 
carcinoma of the lung may have begun prior to January 29, 
1997.


CONCLUSION OF LAW

Service connection for oat cell carcinoma of the lung is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has oat cell 
carcinoma of the lung as a result of exposure to Agent 
Orange, or some other herbicide, during service.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for oat cell 
carcinoma of the lung is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   In 
addition, certain chronic diseases, including tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (emphasis added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service records include his personnel file (DA 
Form 20) which indicates that he served in the Republic of 
Vietnam from July 1966 to January 29, 1967.

The veteran's service medical records include a separation 
examination report, dated in February 1969, which shows that 
the veteran's lungs and chest were clinically evaluated as 
normal.  In the accompanying report of medical history, he 
denied ever having a tumor growth, cyst or cancer.  The 
remainder of the veteran's service medical records are silent 
as to complaints, treatment or a diagnosis involving oat cell 
carcinoma of the lung.

The claims file contains records from a private health care 
provider, the Aultman Hospital, dated in 1997.  The earliest 
of these reports is dated September 2, 1997. This report 
indicates that the veteran was admitted with a two to three 
week history of neck and back pain, and subsequent 
incoordination, weakness and imbalance.  The diagnosis was 
probable Gillian-Barret syndrome.  Secondary diagnoses 
included polyneuropathy, hypertension and tobacco abuse, 
continuous.  Further workup during his stay included X-rays 
and a computerized tomography (CT) of the chest, which showed 
irregularities.  Hematology studies were positive for anti-HU 
(anti-NNA1) (described as a marker for small cell lung 
cancer).  Pathology studies later confirmed the presence of 
small cell lung cancer.  The physicians concluded that the 
veteran's initial complaints of ataxia and lack of 
proprioception of his upper limbs were secondary to a 
paraneoplastic syndrome related to small cell cancer.  The 
admitting diagnosis as of September 9, 1997 (as well as the 
final diagnosis) was paraneoplastic syndrome secondary to 
small cell cancer with marked four-limb ataxia.  The veteran 
received several days of chemotherapy and immunoglobulin 
treatment, and was discharged in mid-October 1997.    

A VA examination report, dated in October 1997, is remarkable 
for a notation that the veteran had experienced progressive 
worsening of weakness and incoordination over the last two 
months, and that his neurological problems were considered to 
be a perineoplastic process secondary to small cell carcinoma 
of the lung (Eaton-Lambert's syndrome).

A letter from Kisa E. Weeman, M.D., dated in February 1998, 
states that the veteran began having significant neck and 
back pain with tingling in the upper and lower extremities in 
August 1997.  Of particular note, Dr. Weeman stated, "It is 
certainly possible that [the veteran's] malignancy began more 
than six months prior to his diagnosis as the cancer can 
remain asymptomatic for months before reaching a size where 
it causes problems."

Subsequent to receiving Dr. Weeman's letter, the RO requested 
a medical opinion.  The physician was requested to review the 
veteran's C-file and offer an opinion as to when the 
veteran's disability first showed recognizable symptoms.  In 
addition, an opinion was requested as to the earliest date 
his malignancy must have started based upon its staging at 
the time of discovery, cell type, and current documented 
knowledge of the rate of growth of the type of carcinoma in 
issue.  

In June 1999, in response to the RO's request, an opinion was 
obtained from Timothy P. Spiro, M.D., Section Chief, 
Hematology/Oncology at Case Western Reserve University.  Dr. 
Spiro stated that he had reviewed the case as requested, and 
that the basis of the claim rested solely on the opinion of 
Dr. Weeman that the veteran's cancer began six months' prior 
to his initial visit to her in August 1997.  Dr. Spiro noted 
that there was no evidence showing that the veteran had any 
symptoms or signs of disease prior to August 1997, and that 
there was no objective evidence of disease (laboratory 
studies, X-rays, etc.) being present prior to August 1997.  
Dr. Spiro stated that small cell lung cancer is a very 
rapidly progressive tumor, and that the median survival time 
from diagnosis to local disease is 12 to 15 weeks.  In 
addition, for widely metastatic disease, the median survival 
time is only six to nine weeks.  He concluded, "As such, to 
say that the disease started prior to 1/29/97 with certainty 
is extremely difficult.  In my opinion, it is unlikely, but 
possible.  This is a very close call, and I doubt any 
physician could supply a categorical statement one way or 
another as to the exact time of onset of the tumor.  I 
therefore agree with Dr. Weeman's assessment that it is 
possible."

A review of the veteran's written statements shows that the 
veteran asserts that his oat cell carcinoma of the lung is 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  He further asserts, in essence, 
that his lung cancer manifested to a degree of 10 percent or 
more within the presumptive period.

The Board finds that service connection for oat cell 
carcinoma is warranted under 38 C.F.R. §§ 3.303(a), 3.307, 
3.309(a).  With respect to the claim that the veteran's oat 
cell carcinoma of the lung is secondary to exposure to Agent 
Orange, the Board initially notes that under 38 C.F.R. 
§ 3.307(a)(6)(ii), respiratory cancers must have become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
this case, the veteran's last day in Vietnam was January 29, 
1967.  Therefore, the presumptive period for respiratory 
cancer for this veteran expired on January 29, 1997.  

The issue under 38 C.F.R. § 3.307(a)(6)(ii) is whether the 
veteran's respiratory cancer became manifest to a degree of 
10 percent or more within 30 years after the last date on 
which he was exposed to an herbicide agent.  In this case, 
the Board initially notes that records from Aultman Hospital 
show that the veteran was first admitted on September 2, 
1997.  This is approximately seven months beyond the 
presumptive period.  At that time he gave a history of 
symptoms of only two to three weeks' duration.  However, Dr. 
Weeman's February 1998 letter shows that she stated that it 
was possible that the veteran's malignancy began more than 
six months prior to his diagnosis.  In her February 1999 
letter, she stated that it was "probable" that the 
veteran's cancer developed months before it was actually 
diagnosed.  She explained that the veteran's tumor was 
associated with paraneoplastic syndrome and the presence of a 
marker antibody, both of which may be present months before a 
tumor is detected.  As for Dr. Spiro's June 1999 opinion, 
although he concluded that it was unlikely that the veteran's 
disease started prior to the end of the presumptive period, 
he also stated that it was "possible" that the veteran's 
lung cancer started prior to the end of the presumptive 
period, and that "This is a very close call."  Based on the 
foregoing, and resolving all doubt in favor of the veteran, 
the Board finds that service connection is established for 
oat cell carcinoma of the lung under the presumptive 
provisions relating to respiratory cancers based on exposure 
to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for oat cell carcinoma of the lung is 
granted, subject to provisions governing the payment of 
monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

